Citation Nr: 1443598	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  14-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an increased evaluation in excess of 10 percent for injury to flexor muscles (Group V) of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  March 2012 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2012 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective December 13, 2010.  The June 2012 rating decision continued a 10 percent evaluation for injury to flexor muscles (Group V), right elbow.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However in this case, the Veteran has not alleged and the evidence does not indicate that he is unable to maintain substantially gainful employment due to his service-connected right elbow injury or hearing loss.  Accordingly, the question of entitlement to TDIU has not been inferred here.

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) system claims file and also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased evaluation in excess of 10 percent for injury to flexor muscles (Group V) of the right elbow, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal, the Veteran's bilateral hearing loss has not been manifested by hearing worse than a Level II loss in the right ear and a Level II loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The claim for an increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has fulfilled its duty to assist the Veteran.  Service treatment records, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also, the Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  As such, the duty to assist does not require the Board to obtain Social Security records prior to adjudication of the claims at issue.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009). 

A VA examination was conducted in March 2012.  The examiner made all required clinical findings and provided sufficient information.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner also discussed the functional impact of hearing loss on the Veteran's daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the VA examination is fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Bilateral Hearing Loss

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Service connection for left ear hearing loss was established in a March 2012 rating decision, at which time the RO assigned a noncompensable rating pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, effective December 13, 2010.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran underwent a VA audiological examination in March 2012, at which time pure tone thresholds, in decibels, were as follows:

Hertz
500
1000
2000
3000
4000
6000
8000
Right
35
30
60
75
75
80
85
Left
30
30
65
75
80
85
95

The average pure tone hearing loss on the examination was 60 decibels in the right ear and 62 decibels in the left ear.  Speech recognition scores using the Maryland CNC controlled speech discrimination test were 96 percent in the right ear and 94 percent in the left ear.  An exceptional pattern of hearing loss was not shown.  See 38 C.F.R. § 4.86.  

From Table VI of 38 C.F.R. § 4.85, Roman Numeral II is derived for the right ear and Roman Numeral II is derived for the left ear.  These are determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  A zero percent (noncompensable) evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column II.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  At the March 2012 VA examination, the examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  The Veteran stated that he had problems hearing people and the television, and had the most problems when someone talked to him while turning around and walking away from him. 

Based on the audiometric findings, an initial compensable evaluation for the Veteran's service-connected bilateral hearing disability is not warranted at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   Although the Board acknowledges the Veteran's contentions that his hearing is worse than the noncompensable rating currently assigned, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

For these reasons, the Board finds that the weight of the evidence is against a compensable rating for bilateral hearing loss since the grant of service connection.  Thus, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  In this case, the Board finds that the functional effect of bilateral hearing loss is adequately addressed by the record and the schedular rating criteria.  The record reflects that the Veteran's bilateral hearing loss disability is manifested by difficulty understanding what hearing people say and difficulty hearing the television, which affects his activities of daily living and occupational activities.  The rating criteria contemplate these impairments.  Therefore, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss for the rating period on appeal.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, no further discussion of 38 C.F.R. § 3.321 is required.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.


REMAND

The Veteran was most recently afforded a VA examination in June 2012 to assess the current level of severity of his injury to flexor muscles (Group V) of the right elbow.  The examiner found that the Veteran did not exhibit any signs and symptoms of muscle disability.  However, while noting it in his report, it is not clear whether the examiner took into consideration the Veteran's lay statements regarding his increased elbow pain, described as a constant ache which increased in severity at the end of the day.  As such, the examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination is therefore required to provide an adequate assessment of the current severity of the Veteran's injury to flexor muscles (Group V) of the right elbow.

Additionally, as the record indicates that the Veteran has been receiving regular treatment from the VAMC Orlando, Viera Outpatient Clinic, for his elbow disability.  The most recent VA treatment records contained in the claims file date back to November 2013.  Based on the Veteran's ongoing treatment, updated VA treatment records, from November 2013 to present, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated complete VA treatment records from the VA Medical Center in Orlando, Florida, and all associated clinics (Viera Outpatient Clinic), as well as any other VA facility identified by the Veteran or in the record, for the period of November 2013 to the present.

2.  Schedule the Veteran for a VA examination to determine the nature and current level of severity of his service-connected injury to flexor muscles (Group V) of the right elbow.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

The examiner must cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


